The indictment against the defendant is in the following form: *Page 457 
STATE OF NORTH CAROLINA — Burke County.                       (540)
Superior Court — Spring Term, 1885.
The jurors for the State, upon their oath, present that Laura Stewart, late of the county of Burke, on 1 March, A.D. 1885, with force and arms at and in the county aforesaid, unlawfully and willfully did endeavor to conceal the birth of a new-born male child, not yet named, of her, the said Laura Stewart, by then and there secretly placing and leaving the dead body of said child in a secret place, contrary to the form of the statute in such cases made and provided, and against the peace and dignity of the State.
J. S. ADAMS, Solicitor.
The indictment is framed upon an act ratified and taking effect on 12 March, 1883, which, as contained in sec. 1004 of The Code, is as follows: "If any woman or other person shall, by secretly burying or otherwise disposing of the dead body of a new-born child of such woman or any other woman; or endeavors to conceal the birth of such child, such person shall be guilty of a misdemeanor, and punished by fine or imprisonment, to be in the county jail or penitentiary, at the discretion of the court: Provided, that the imprisonment in the penitentiary shall in no case exceed a term of ten years: Provided further, that nothing in this statute shall be construed to prevent the mother, who may be guilty of homicide of her child, from being prosecuted and punished for the same according to the principles of the common law. And any person aiding, counseling, or abetting any woman in concealing the birth of her child shall be guilty of a misdemeanor."
This enactment is a substitute for that contained in the Revised Code, ch. 34, sec. 28, which it repeals. The defendant's counsel, upon her arraignment to answer the imputed offense, moved to quash the bill upon two grounds: (1) That the enactment upon which the indictment was founded is so vague and indefinite in its terms as not to create a criminal offense; and (2) that the indictment itself fails to set out and charge an indictable offense.
The motion was overruled and the plea of not guilty entered      (541) upon the trial whereof she was convicted by the verdict of the jury. The counsel again moved in arrest of judgment, assigning the same reasons, which motion was also denied, and judgment being pronounced, she appealed to this Court.
There are no other exceptions contained in the record and the refused motions rest upon the same basis. We have not had the aid of an argument in support of the motions, nor any reference given by counsel to *Page 458 
adjudged cases or other authority. Nor in our own investigations do we discover any error committed in the action of the court in overruling them.
The statute constitutes the secret burying or other secret disposal of the body of a dead child, born alive, a misdemeanor; and also the endeavor to conceal the birth of such child. This latter is the criminal act imputed to the accused, and it is brought within the condemnation of the law by the averment of hiding of the body in a secret place whereby its birth is attempted to be concealed.
It must be declared that there is no error and the court will proceed to judgment on the verdict, to which end let this be certified.
No error.                                                Affirmed.